Citation Nr: 0822933	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-30 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for blood clots in the 
lungs and legs, to include as secondary to service connected 
disability. 

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service connected 
disability.  

3.  Entitlement to an increased rating for chronic lumbar 
strain with evidence of degenerative joint disease and 
degenerative disc disease, currently rated as 20 percent 
disabling.                                          

4.  Entitlement to an initial rating in excess of 20 percent 
for radiculopathy of the right lower extremity.   

5.  Entitlement to an initial rating in excess of 10 percent 
for left L5-S1 radiculopathy.  

6.  Entitlement to an increased rating for post-operative 
osteoarthritis of the left (non-dominant) elbow, currently 
rated as 10 percent disabling. 

7.  Entitlement to a temporary 100 percent rating for 
service-connected disabilities requiring VA hospital 
treatment from June 28, 2006, to July 17, 2006, under 
38 C.F.R. § 4.29.  

8.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  

9.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person. 

10.  Entitlement to special monthly compensation as a result 
of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and J.R.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to December 
1990. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio, (hereinafter RO).  

In March 2008, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned Veterans 
Law Judge was located in Washington, D.C., and the veteran 
was located at the RO.  At this hearing, testimony was 
presented with respect to a claim for service connection for 
a left arm or hand disability.  This issue was not developed 
for appellate review, and service connection is already in 
effect for disability involving the left hand to the extent 
that the 10 percent rating currently in effect for left upper 
extremity radiculopathy under 38 C.F.R. § 4.124a, DC 8615 
encompasses neuropathy involving the left hand.  As such, and 
while the veteran is free to pursue a claim for service 
connection for any additional left arm or hand disability not 
currently compensated, the adjudication below will be limited 
to the issues listed on the title page.   

The issue of entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person requires additional development and will be 
addressed in the REMAND portion of the decision and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence linking blood clots in the 
lungs and legs or a bilateral hip disability to service or 
service-connected disability.  

2.  Limitation of forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine is not shown; incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during a 12 month 
period are not shown. 

3.  Radiculopathy of the right lower extremity results in no 
more than moderate disability.   

4.  Left L5-S1 radiculopathy results in no more than mild 
disability. 

5.  Residuals of post-operative osteoarthritis of the left 
elbow do not include nonunion of the upper half of the 
radius; motion in the left arm is to 140 degrees of flexion, 
full extension and 80 degrees of supination and pronation.

6.  VA hospital treatment from June 28, 2006, to July 17, 
2006, was for non-service connected disability.  

7.  Service connection is in effect for chronic lumbar strain 
with evidence of degenerative joint disease and degenerative 
disc disease, rated 20 percent disabling; radiculopathy of 
the right lower extremity, rated 20 percent disabling; post 
operative residuals of a fracture of the right fourth toe, 
rated 10 percent disabling; left L5-S1 radiculopathy, rated 
10 percent disabling; post-operative osteoarthritis of the 
left elbow, rated 10 percent disabling; right upper extremity 
radiculopathy, rated as 10 percent disabling; left upper 
extremity radiculopathy, rated as 10 percent disabling and 
cervical stenosis, rated 10 percent disabling; the service 
connected disabilities combine to 70 percent disabling.  

8.  On his application for TDIU, the veteran reported 
education through four years of high school and occupational 
experience as press operator; he contended on this 
application and in sworn testimony that he became too 
disabled to work in February 2003.  

9.  The veteran's service-connected disabilities, by 
themselves, do not preclude him from securing or following a 
substantially gainful occupation.

10.  The veteran does not have a single service-connected 
disability rated as 100 percent disabling.  
   


CONCLUSIONS OF LAW

1.  Blood clots in the lungs and legs were not incurred in or 
aggravated by service and are not proximately due to or the 
result of service connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).  

2.  A bilateral hip disorder was not incurred in or 
aggravated by service and is not proximately due to or the 
result of service connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).  

3.  The criteria for a rating in excess of 20 percent for 
chronic lumbar strain with evidence of degenerative joint 
disease and degenerative disc disease are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes (DCs) 5237, 5243 (2007).      

4.  The criteria for an initial rating in excess of 20 
percent for radiculopathy of the right lower extremity are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, DC 8520 (2007).      

5.  The criteria for an initial rating in excess of 10 
percent for left L5-S1 radiculopathy are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a, DC 8520 (2007).   

6.  The criteria for a rating in excess of 10 percent for 
post-operative osteoarthritis of the left (non-dominant) 
elbow are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §, 4.71a, DCs 5206, 5207, 5212-5010 (2007).   

7.  The criteria for a temporary 100 percent rating for 
service-connected disabilities requiring VA hospital 
treatment from June 28, 2006, to July 17, 2006, under 
38 C.F.R. § 4.29 are not met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §4.29 (2007).  

8.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).

9.  The criteria for entitlement to special monthly 
compensation as a result of being housebound are not met.  38 
U.S.C.A. 1114(s) 5107(West 2002); 38 C.F.R. § 3.350(i) 
(2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to assist, letters dated in June 2003 and January 2007 have 
essentially advised the claimant of the information necessary 
to substantiate the claims at issue.  He was also informed of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was also told to provide any 
relevant evidence or information in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

With respect specifically to the claims for increased ratings 
for radiculopathy of the right lower extremity and left L5-S1 
radiculopathy, service connection for these conditions was 
granted by an April 2004 rating decision, and the veteran has 
appealed the initial ratings assigned for these conditions.   
The Federal Circuit held that 38 U.S.C. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a claim upon receipt of a notice of 
disagreement with the rating assigned by a RO for an award of 
benefits.  In this regard, once a decision has been made 
awarding service connection and an effective date and rating 
for the award assigned, § 5103(a) notice has served its 
purpose, as the claim has already been substantiated.  See 
Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, 
specific notice as to the criteria for increased compensation 
for these conditions was contained in the August 2005 
statement of the case.  This notice was followed by 
readjudication and the issuance of supplemental statements of 
the case in 2007.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Finally, the Vazquez-Flores notice requirements discussed 
below apply to a claim for increase and not to an initial 
rating claim as is the case with respect to the claims for 
increased compensation for radiculopathy of the right lower 
extremity and left L5-S1 radiculopathy. 

With respect to the claims for an increased ratings for 
chronic lumbar strain with evidence of degenerative joint 
disease and degenerative disc disease and post-operative 
osteoarthritis of the left elbow, in order to satisfy the 
first Pelegrini II element with respect to such increased-
compensation claims, section 5103(a) compliant notice must 
meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  2008).  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

For the following reasons, the Board finds that the elements 
of the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The veteran was questioned as to the severity of his back and 
left elbow problems at September 2003 and March 2004 
examinations performed in association with these claims, and 
testimony was presented with respect to asserted worsening 
back and left elbow disability at the March 2008 hearing 
before the undersigned.  The Board finds that the notice 
given and the responses provided by the veteran at the 
September 2003 and March 2004 examinations and March 2008 
hearing show that he knew that the evidence needed to show 
that his disabilities had worsened and what impact that had 
on his employment and daily life.  As the Board finds the 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran 
was previously provided notice of the specific criteria 
necessary for increased compensation for his back and left 
elbow disabilities by way of the April 2004 rating decision 
and August 2005 statement of the case which was followed by 
readjudication and issuance of supplemental statements of the 
case in 2007.  As such, the Board finds that Vazquez-Flores 
element two notice has been satisfied.  See Prickett, 
Sanders, supra. 

As to the third element, the Board notes that the veteran was 
essentially provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life by way of the previously 
referenced April 2004 rating decision and August 2005 
statement of the case.  Again, this notice was followed by 
readjudication and the issuance of a supplemental statements 
of the case in 2007.  As such, the third element of Vazquez-
Flores notice has been satisfied.  See Prickett, Sanders, 
supra. 
  
As to the fourth element, the June 2003 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of his claim, and this letter was followed by 
readjudication and the issuance of supplemental statements of 
the case in December 2007.  As such, the Board finds that the 
fourth element of Vazquez-Flores is satisfied.  See Prickett, 
Sanders, supra. 

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on the 
claims for increased ratings for chronic lumbar strain with 
evidence of degenerative joint disease and degenerative disc 
disease and post-operative osteoarthritis of the left elbow 
right eye blindness.  See Pelegrini II, supra.  Since the RO 
continued the ratings at issue here for these conditions, and 
the Board has concluded that the preponderance of the 
evidence is against assigning higher ratings for these 
conditions, there is no question as to effective dates to be 
assigned, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

There is otherwise no indication that any effort by the RO 
adversely affected the essential fairness of the 
adjudication.  See Sanders, supra.  Therefore, the Board 
finds that there was no prejudicial error; notification 
errors, if any, did not affect the essential fairness of the 
adjudication.  See Dunlap, supra.  As such, the Board finds 
that the duty to notify has been satisfied with respect to 
the claims adjudicated below.    

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes voluminous treatment records and reports from 
examinations of the service connected disabilities at issue 
which will be discussed in detail below.  Records from the 
Social Security Administration has also been obtained.  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  The 
examination reports are thorough, and the clinical records in 
this case are adequate to equitably adjudicate the issues 
addressed below.   

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any specific item of evidence that is necessary for a fair 
adjudication of the claims addressed in the decision below 
that has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims 
adjudicated below.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Thus, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed of the issues addressed in this 
decision without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria/Analysis

A.  Service Connection for Blood Clots in the Lungs and Legs 
and a Bilateral Hip Disability 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service medical records do not reflect treatment for 
blood clots in the lungs or legs or a hip disability.  As for 
the post service evidence, the veteran was afforded an 
examination in March 2004 in part to determine whether he 
had, as is his contention, a hip disability as a result of 
his service connected back disability.  The veteran told the 
examiner that as his back pain increases, it becomes a 
"sharp stabbing pain that goes to the hips."  Upon 
examination, there was no tenderness to palpation of the 
hips, and the examiner stated there was a full range of 
motion in each hip.  A hip disability was not diagnosed.  
There is otherwise no medical evidence demonstrating the 
existence of a current hip disability that is etiologically 
related to service or service connected back disability.  
With respect to  the claim for service connection for blood 
clots in the lungs or legs, clinical records dated in June 
and July 2006 reflect treatment for a deep venous thrombosis 
of the left leg and a pulmonary embolism, but here is no 
medical evidence linking these conditions to service or a 
service connected disability. 

The Board has carefully considered the assertions by and on 
behalf of the veteran, to include in testimony to the 
undersigned, that the veteran has developed a hip disability 
and blood clots in the lungs and legs as a result of service 
connected disability.  However, such assertions cannot be 
used to establish a claim as laypersons are not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, and in light of the lack 
of any medical evidence demonstrating that the veteran has a 
current hip disability or blood clots in the lungs and legs 
as result of service or service-connected disability, the 
Board finds that service connection for these conditions 
cannot be granted.  Hickson, supra.  

Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for a hip disability or blood clots in 
the lungs and legs, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Increased Rating Claims 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial ratings 
assigned for radiculopathy of the right lower extremity and 
left L5-S1 radiculopathy, the entire body of evidence is for 
equal consideration with respect to these claims.  Consistent 
with the facts found, the ratings assigned for these 
conditions may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. 
Mansfield, 21 Vet App 505 (2007) (staged ratings are 
potentially applicable in cases not involving the assignment 
of an initial rating.)

The criteria for the rating of spinal diseases and injuries 
provide that intervertebral disc syndrome is evaluated either 
under the General Rating Formula for Disease and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 
(2007).

The General Rating Formula for Disease and Injuries of the 
Spine provide for a 20 percent evaluation when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or with muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, DCs 5235-
5243 (2007). 

The notes to the revised rating criteria for both cervical 
spine and low back disabilities state that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, DCs 5235-5243 (2006) Note (1).  In this 
case, separate ratings have been assigned for radiculopathy 
of the right lower extremity and left L5-S1 radiculopathy 
under 38 C.F.R. § 4.124, DC 8520, and the propriety of these 
rating will be addressed below. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 90 degrees, extension 30 degrees, left 
and right lateral flexion 30 degrees and left and right 
rotation to 30 degrees.  Id. at Note (2); see also 38 C.F.R. 
§ 4.71a, Plate V (2006).  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  Id.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at Note (4).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Id. at Note (5).  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id. 

Under the formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, if there are incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent rating is warranted, 
while a 40 percent rating is for application where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243.  For purposes of evaluations 
under DC 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note 1.  

Incomplete paralysis of the sciatic nerve resulting in mild 
disability warrants a 10 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Moderate disability due to incomplete 
paralysis of the sciatic nerve warrants a 20 percent rating.  
Id.  Moderately severe disability due to incomplete paralysis 
of the sciatic nerve warrants a 40 percent rating.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Traumatic arthritis is rated on the 
same basis as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  

Flexion of the minor or major forearm to 100 degrees warrants 
a 10 percent disability rating (the veteran is right-handed).  
Flexion of the minor or major forearm limited to 90 degrees 
warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, 
DC 5206.  

Extension of the minor or major forearm limited to 45 or 60 
degrees warrants a 10 percent rating.  Extension of the minor 
or major forearm limited to 75 degrees warrants a 20 percent 
rating 38 C.F.R. § 4.71a, DC 5207.   

Impairment of the minor and major radius resulting in 
malunion with bad alignment warrants a 10 percent rating.  
Nonunion of the upper half of the minor or major radius 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5212.   

The use of hyphenated Diagnostic Code numbers reflects the 
assignment of a rating under the first Diagnostic Code number 
using the criteria of the second Diagnostic Code.  See 38 
C.F.R. § 4.20. 

With the above criteria in mind, the relevant facts will be 
summarized.  The service medical records reflect receipt of a 
medical discharge due to chronic lumbar strain and 
osteoarthritis of the left elbow.  Following separation from 
service, a March 1991 rating decision granted service 
connection for lumbar strain and osteoarthritis of the left 
elbow, each at a disability rating of 10 percent.  The rating 
for lumbar strain was continued until a January 1997 rating 
decision, at which time the rating was increased to 20 
percent.  This decision followed a December 1996 VA 
examination that included an x-ray that demonstrated mild 
degenerative disease between L4 and L5 with minimal disc 
degeneration between L4 and L5.  A May 1999 electromyogram 
demonstrated left ulnar nerve neuropathy and left carpal 
tunnel syndrome with evidence of axonal loss along the ulnar 
and innervated muscles, and arthroscopic surgery was 
performed in May 1999 to remove loose bodies of the left 
elbow.  Thereafter, a January 2000 rating decision assigned a 
temporary 100 percent rating for convalescence for the left 
elbow under 38 C.F.R. § 4.30 from May 21, 1999 to June 30, 
1999.  The 10 percent rating for the left elbow (rated under 
DCs 5212-5010) was continued following the expiration of this 
temporary 100 percent rating.  Additional arthroscopic 
surgery for loose bodies in the left elbow was performed in 
August 1999. 

Thereafter, an April 2004 rating decision continued the 20 
percent rating for the veteran's lumbar spine disability 
(assigned under DC 5237) and listed this service connected 
disability as chronic lumbar strain with evidence of 
degenerative joint disease and degenerative disc disease.  
This rating decision also granted service connection for 
radiculopathy of the right lower extremity and left L5-S1 
radiculopathy as secondary to the service connected lumbar 
spine disability.  A 20 percent was assigned for 
radiculopathy of the right lower extremity under DC 8520 and 
a 10 percent rating was assigned for left L5-S1 radiculopathy 
under DC 8520.  This rating decision followed a September 
2003 MRI of the lumbar spine that showed bilateral neural 
foraminal encroachment with encroachment of the nerve roots 
due to disc disease and facet disease.  It also followed a 
physical examination in September 2003 that revealed 
tenderness to palpation of lumbar spine with the following 
range of motion findings:  Flexion to 60 degrees, extension 
to 5 degrees, and lateral flexion to 30 degrees to each side.  
There was no palpable spasm.  Strength was full and equal in 
both lower extremities and deep tendon reflexes were 2+ and 
equal in the patellar and Achilles tendons.  

With regard to the left elbow, the reports from the September 
2003 VA examination  showed the veteran reporting decreased 
range of motion of the left elbow and a lack of feeling in 
the left arm.  He reported an increase in pain in the left 
arm over the previous 20 years and that he cannot lift with 
the arm.  He denied recurrent dislocation of the elbow but 
described locking.  Upon physical examination, there was no 
tenderness or swelling of the elbow, and motion was to 140 
degrees of flexion, full extension and 80 degrees of 
supination and pronation.  An x-ray conducted in conjunction 
with this examination demonstrated post-traumatic 
degenerative changes in the ulnar, trochlear and radial 
capitellar joints consistent with arthritis.  

At a March 2004 VA examination, the veteran complained about 
constant back pain, rated as 4/10 in severity.  He also 
complained of leg pain primarily at night, with episodes of 
not being able to feel his leg at all during episodes pain 
that he describe as 10/10 in severity.  The veteran reported 
that he was unable to work for the entire month of the 
previous October due to a flare-up of back pain.  Upon 
examination in March 2004, the veteran walked with a slow 
limping gait favoring the right leg.  Pain was observed with 
palpation of the lumbar spine, with range of lumbar motion 
findings as follows:  45 degrees of flexion, extension to 5 
degrees, lateral flexion to 15 degrees to each side and 
rotation to 20 degrees to each side.  There was a positive 
left straight leg raising test on the right with decreased 
sensation of the right lower extremity.  

As for the left elbow, the veteran told the examiner in Mach 
2004 that he has pain, swelling, lack of endurance and 
locking.  He described the pain as constant and 6/10 in 
severity.  Left hand and forearm numbness, "popping," and a 
weakened grip were also described, and the veteran reported 
that activity caused flare-ups of pain.  He denied 
dislocation or subluxation.  The examination of the elbow 
revealed no tenderness, swelling or erythema.  There was a 
full range of motion and strength was full and equal 
bilaterally in the upper extremities.  

Applying the pertinent rating criteria to the facts set forth 
above, the Board notes initially that with respect to the 
rating assigned for chronic lumbar strain with evidence of 
degenerative joint disease and degenerative disc disease, 
increased compensation would require there to be limitation 
of forward flexion of the thoracolumbar spine to 30 degrees 
or less; favorable ankylosis of the entire thoracolumbar 
spine or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during a 12 month period are not shown.  
The range of lumbar motion findings from the September 2003 
and March 2004 examinations show lumbar flexion to well 
beyond 30 degrees, and there is no other clinical evidence of 
record demonstrating that flexion of the lumbar spine is 
limited to 30 degrees or less.  It is not shown by clinical 
evidence or otherwise contended that the lumbar spine is 
ankylosed, and there is no objective evidence that the 
veteran has the type and number of episodes of intervertebral 
disc syndrome as defined by regulation so as to warrant 
increased compensation.  As such, the criteria for a rating 
in excess of 20 percent for chronic lumbar strain with 
evidence of degenerative joint disease and degenerative disc 
disease are not met. 

As for entitlement to an initial rating in excess of 20 
percent for radiculopathy of the right lower extremity, 
increased compensation would require moderately severe 
disability due to incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a, DC 8520.  An initial rating in excess of 
10 percent for left L5-S1 radiculopathy would require 
moderate disability due to incomplete paralysis of the 
sciatic nerve.  Id.  Given the findings from the March 2004 
examination of full and equal strength in both lower 
extremities and deep tendon reflexes that were 2+ and equal 
in the patellar and Achilles tendons, and no objective 
clinical evidence reflecting a significantly different level 
of disability in the lower extremities, ratings in excess of 
20 percent for radiculopathy of the right lower extremity or 
10 percent for left L5-S1 radiculopathy cannot be assigned 
under 38 C.F.R. § 4.124a, DC 8520 at any time subsequent to 
the effective date of the initial ratings, May 29, 2003.  See 
Fenderson; 38 C.F.R. § 3.400 (2007).

Turning now to the rating assigned for the left elbow, there 
is no objective evidence, nor is it contended, that the 
service connected disability includes non-union of the upper 
half of the radius.  As such, a rating in excess of 10 
percent under 38 C.F.R. § 4.71a, DC 5214 cannot be assigned.  
The range of motion findings also do not approach those 
required for increased compensation for limitation of flexion 
or extension ender DCs 5206 or 5207, respectively, and there 
is otherwise no objective evidence that increased 
compensation would be warranted under any other potentially 
applicable diagnostic code.  

With respect to claims for increased compensation, the Board 
has also weighed the provisions of 38 C.F.R. § 4.40 with 
regard to giving proper consideration to the effects of pain 
in assigning a disability rating, as well as the provisions 
of 38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this case however, there is no 
objective evidence that increased compensation would be 
warranted for any of the disabilities at issue as a result of 
"flare-ups" of pain. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to the service connected 
disorders at issue, and his service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the ratings currently assigned.  Accordingly, referral of 
this decision for extraschedular consideration is not 
indicated.  

The Board has carefully considered the contentions and 
testimony presented by and on behalf of the veteran asserting 
a much more debilitating condition due to the service 
connected disabilities at issue than was demonstrated by the 
evidence cited above, and the Board fully respects their 
sincere assertions.  However, it finds the probative weight 
of this positive evidence to be overcome by the more 
objective negative clinical evidence cited above.  Cromley, 
Espiritu, supra.  Thus, as the probative weight of the 
negative evidence exceeds that of the positive, the claims 
for increased ratings must be denied.  Gilbert, 1 Vet. App. 
at 49.   

C.  Entitlement to a temporary 100 percent rating for 
service-connected disabilities requiring VA hospital 
treatment from June 28, 2006, to July 17, 2006, under 
38 C.F.R. § 4.29.  

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  See 38 C.F.R. § 4.29 (2008).  

The record reflects that that the veteran was hospitalized 
from June 29, 2006, to July 17, 2006, due to a massive 
pulmonary embolism.  The veteran is not service connected for 
this condition.  The veteran has contended that he developed 
this condition as a result of service-connected disability, 
but this claim was denied in the decision above.  In short 
therefore, as the treatment in question for June 29, 2006, to 
June 17, 2006, was for a non-service connected disability, 
entitlement to a temporary 100 percent rating for this 
treatment under 38 C.F.R. § 4.29 cannot be assigned. 

D.  TDIU 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the 
service-connected disabilities are so severe, standing alone, 
as to prevent the obtaining and retaining of gainful 
employment.  Under 38 C.F.R. § 4.16, if there is only one 
such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

Service connection is in effect for chronic lumbar strain 
with evidence of degenerative joint disease and degenerative 
disc disease, rated 20 percent disabling; radiculopathy of 
the right lower extremity, rated 20 percent disabling; post 
operative residuals of a fracture of the right fourth toe, 
rated 10 percent disabling; left L5-S1 radiculopathy of the 
left lower extremity, rated 10 percent disabling; post-
operative osteoarthritis of the left elbow, rated 10 percent 
disabling; right upper extremity radiculopathy, rated as 10 
percent disabling; left upper extremity radiculopathy, rated 
as 10 percent disabling and cervical stenosis, rated 10 
percent disabling.  The service connected disabilities 
combine to 70 percent disabling, but as there is not a single 
service connected disability rated as 40 percent or more, the 
veteran's service-connected disability does not meet the 
percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).  
Nevertheless, the Board must consider whether the evidence 
warrants referral to the appropriate VA officials for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability on an 
extraschedular basis under the provisions of 38 C.F.R. 
§4.16(b).  See Bowling, 15 Vet. App. at 6.  

By way of a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) received in 
July 2003, the veteran reported education through four years 
of high school and occupational experience as press operator.   
He indicated on this application that became too disabled to 
work in February 2003.  At the hearing before the 
undersigned, the veteran reported that that he became too 
disabled to work as a press operator due to his back 
disability.  He also testified that he went to college for a 
"couple of years."  

The record reflects a May 2005 Social Security Administration 
determination finding the veteran to be eligible for 
disability benefits provided by this agency effective from 
February 2003 due to his back disorder.  Additional evidence 
with regard to the impact of the veteran's back disorder on 
his ability to work is the conclusion by the physician who 
conducted the previously referenced September 2003 
examination that while the veteran would be limited in his 
ability to perform jobs requiring repetitive bending, lifting 
more than 10 pounds or prolonged standing, he would not be 
limited in employment in a sedentary position. 

A May 2004 VA outpatient treatment report, which noted that 
the veteran suffered from several conditions other than his 
back disability, to include hypertension, hyperlipidemia and 
COPD, reflected a conclusion by the examiner that the veteran 
should not be "expected to work, based on not only the 
mechanical back pain but his medical illnesses that are 
considerable and disabling in themselves."  This same 
physician completed a statement in May 2007 indicating that 
the veteran suffers from multiple significant afflictions, 
including otitis media, a probable seizure disorder, post 
cerebral infarction, pulmonary hypertension status post 
multiple pulmonary emboli, COPD, peripheral neuropathy and 
cervical disc disease.  He also sated the veteran is 
"wheelchair-dependent and has chronic diseases of such 
degree and severity that he is presently not at all 
employable, and it is unlikely in this provider's assessment 
that he can ever be employable."  

The record also reflects the following statement dated in May 
2007 from a VA psychiatrist who has been treating the 
veteran: 

[The veteran] is totally and permanently 
disabled.  He has had a stroke and 
seizures.  He is not to seek, gain nor 
maintain gainful employment through 
5/24/2010.  

A review of the record reveals that the veteran suffers from 
several serious medical conditions that are not service-
connected, and the opinions by the VA examiners set forth 
above do not specifically assert that solely due to service-
connected disability, the veteran is unable to work.  While 
the Board concedes that service-connected disabilities likely 
preclude certain types of non-sedentary employment, there is 
no evidence that all forms of employment were precluded by 
the veteran's service-connected disabilities.  As was noted 
in Van Hoose: 

The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the 
veteran is capable of performing the physical and 
mental acts required by employment, not whether 
the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there is simply no reliable evidence that all 
employment, even sedentary employment, has been precluded due 
solely to the veteran's service-connected disabilities.  As 
support for this determination, the Board notes that it was 
the conclusion by the physician who conducted the September 
2003 examination that the veteran would be able to perform 
sedentary employment without limitation.  With respect to the 
Social Security Administration determination finding the 
veteran to be entitled to disability benefits, while this 
finding is relevant evidence which needs to be weighed and 
evaluated, it is not dispositive of the issue.  Indeed, each 
agency has its own law and regulations to consider in making 
such a determination; and, as such, a finding of 
unemployability by the Social Security Administration is not 
binding on the VA.  See eg., Faust v. West, 13 Vet. App. 342, 
356 (2000).  Thus, this determination by the Social Security 
Administration is not dispositive as to the whether the 
veteran is entitled to TDIU.   

In short, the evidence as a whole does not indicate that 
service-connected disabilities, by themselves, render the 
veteran unable to secure and follow a substantially gainful 
occupation.  Thus, the RO's decision not to refer this issue 
to the Director of Compensation and Pension Service for 
consideration of a TDIU was correct.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49 
(1990).

E.  Entitlement to Special Monthly Compensation as a result 
of being Housebound

Special monthly compensation provided by 38 U.S.C.A. 1114(s); 
38 C.F.R. § 3.350(i) is payable where the veteran has a 
single service-connected disability rated as 100 percent and 
is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.

In this case, the veteran does not have a single service 
connected disability rated as 100 percent disabling.  As 
such, special monthly compensation as a result of being 
housebound cannot be granted.  38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(i).  


ORDER

Entitlement to service connection for blood clots in the 
lungs and legs, to include as secondary to service-connected 
disability, is denied. 

Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service connected 
disability, is denied.   

Entitlement to a rating in excess of 20 percent for chronic 
lumbar strain with evidence of degenerative joint disease and 
degenerative disc disease is denied.

Entitlement to an initial rating in excess of 20 percent for 
radiculopathy of the right lower extremity is denied.  

Entitlement to an initial rating in excess of 10 percent for 
left L5-S1 radiculopathy is denied.   

Entitlement to a rating in excess of 10 percent for post-
operative osteoarthritis of the left elbow is denied.  

Entitlement to a temporary 100 percent rating for service-
connected disabilities requiring VA hospital treatment from 
June 28, 2006, to July 17, 2006, under 38 C.F.R. § 4.29 is 
denied.  

Entitlement to TDIU is denied.  

Entitlement to special monthly compensation as a result of 
being housebound is denied. 

REMAND

Review of the evidence of record to includes clinical reports 
indicating the veteran is bound by a wheel chair.  As such, 
and in light of the veteran's testimony to the undersigned 
with regard to the assistance his wife must provide him to 
accomplish the normal tasks of daily living, the Board 
concludes that a VA examination as described below is 
necessary in this case in order to comply with the duty to 
assist the veteran with respect to the issue of entitlement 
to special monthly compensation based on the need for the 
regular aid and attendance of another person.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

For the reasons sated above, this case is REMANDED for the 
following: 

1.  The RO should schedule the veteran 
for a VA examination in which the 
examiner is to describe all the veteran's 
health problems due to service connected 
disorders, and their impact on his 
ability to perform the functions of daily 
living.  The claims file should be made 
available to the examiner prior to the 
examination.  All indicated tests and 
studies should be done, and all 
subjective complaints and objective 
findings should be reported in detail.

In particular, the examiner is requested 
to evaluate whether, due solely to 
service connected disabilities, the 
veteran is unable to keep himself clean 
and presentable, is unable to perform 
normal activities of daily living without 
assistance, and is unable to protect 
himself from the hazards and dangers 
incident to his daily environment.  
Specifically, the examiner is requested 
to determine whether the veteran 
essentially requires the services of 
another on a daily basis, and if so, the 
specific rationale for such a 
determination, including which specific 
conditions are responsible and the extent 
to which each is responsible.  Finally, 
the examiner should state whether the 
veteran's service-connected disabilities 
are subject to improvement through 
appropriate treatment.

The examiner should complete the 
examination report, responding to all 
questions therein, including whether the 
veteran is able to feed, dress himself, 
attend to the wants of nature, ambulate 
outside the home without assistance, 
protect himself from dangers in his 
environment, etc., and specify what 
disabilities are implicated in his 
inability to perform such self-care 
tasks.  

2.  Thereafter, the claim for entitlement 
to special monthly compensation based on 
the need for the regular aid and 
attendance of another person must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran in connection with this 
claim, the veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


